Title: To Alexander Hamilton from Adam Hoops, 4 June 1799
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            Sir
            Fort Jay 4 June 1799
          
          This morning Captain Fryes company under the command of Lieutenant Dayton embarked for Elizabeth Town on their way to Philadelphia—agreeably to your Order of Yesterday I directed Lieutt. Yates to Accompany Lieut Dayton—but on the representation of Mr Yates that the situation of his health did not admit of his marching—I have permitted him to remain presuming that it would meet your approbation under the circumstances 
          The following is the state of Capt Frye’s company—
          
            
              remaining at Fort Jay
              {
              1 Capt 1 Surgns mate
              2 Sergeants 4 Privates
              
              }
              8
            
            
            
              on their march under Lt Dayton
              {
              1 Lieut1 Sergt.
              2 Corpls.2 Music
              2 artifers42 prvates
              }
              50
            
            
          
          (Deserted  1 Corporal  1 artificer—)
          I am sir with great respect Yr Mo Ob Srt
          
            A Hoops Mt
          
          
            P.S. I am told the two deserters — returned to the company since Sailing
          
        